Exhibit 10.1

Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

   LOGO [g320613g93z86.jpg]   

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St, London EC2N 2DB

Telephone: 44 20 7545 8000

 

  

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

   Internal Reference: [                                         ]

Opening Transaction

 

To:   

Marathon Petroleum Corporation

539 South Main Street

Findlay, Ohio 45840-3229

Attention: Timothy T. Griffith, Vice President of Finance and Treasurer

A/C:    [                             ] Re:    Accelerated Share Repurchase
Date:    February 3, 2012

 

 

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

This master confirmation (this “Master Confirmation”), dated as of February 3,
2012 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Deutsche Bank AG, London Branch (“Seller” or “Deutsche”), with Deutsche Bank
Securities Inc. acting as agent, and Marathon Petroleum Corporation
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in (i) a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a
Supplemental Terms Notice in the form of Schedule B hereto (a “Supplemental
Terms Notice”), which shall reference the relevant Supplemental Confirmation and
supplement, form a part of and be subject to such Supplemental Confirmation.
This Master Confirmation, each Supplemental Confirmation and the related
Supplemental Terms Notice together shall constitute a “Confirmation” as referred
to in the Agreement specified below.

Confidential



--------------------------------------------------------------------------------

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Supplemental Terms Notice evidence a complete binding agreement between
Counterparty and Seller as to the subject matter and terms of each Transaction
to which this Master Confirmation and such Supplemental Confirmation and
Supplemental Terms Notice relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Supplemental
Terms Notice supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if Seller and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency).

The Transactions shall be the sole Transactions under the Agreement and shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates. If there exists any ISDA Master
Agreement between Seller and Counterparty or any confirmation or other agreement
between Seller and Counterparty pursuant to which an ISDA Master Agreement is
deemed to exist between Seller and Counterparty, then notwithstanding anything
to the contrary in such ISDA Master Agreement, such confirmation or agreement or
any other agreement to which Seller and Counterparty are parties, the
Transactions shall not be considered Transactions under, or otherwise governed
by, such existing or deemed ISDA Master Agreement and any Event of Default or
Termination Event of any Transaction or the Agreement shall not, by itself, give
rise to any right or obligation under any such other agreement or deemed
agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each
Supplemental Terms Notice except as expressly modified herein or in the related
Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Supplemental Terms Notice relate, there is any
inconsistency between the Agreement, this Master Confirmation, the relevant
Supplemental Confirmation, the relevant Supplemental Terms Notice and the Equity
Definitions, the following will prevail for purposes of such Transaction in the
order of precedence indicated: (i) such Supplemental Terms Notice, (ii) such
Supplemental Confirmation; (iii) this Master Confirmation; (iv) the Agreement;
and (v) the Equity Definitions.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Supplemental Terms Notice relating to any Transaction, shall
govern such Transaction.

General Terms:

 

        Trade Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Buyer:

Counterparty

 

        Seller:

Deutsche Bank AG, London Branch

 

        Shares:

The common stock, par value $0.01 per share, of Counterparty (Ticker: MPC)

 

        Exchange:

New York Stock Exchange

 

        Related Exchange(s):

All Exchanges.

 

        Prepayment/Variable Obligation:

Applicable

 

2



--------------------------------------------------------------------------------

        Prepayment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Prepayment Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

 

        Hedge Period:

The period from and including the Hedge Period Start Date to and including the
Hedge Completion Date.

 

  Seller covenants to Counterparty that with respect to purchases of Shares by
Seller or any of its affiliates in connection with its hedging activities in
relation to any Transaction during the Hedge Period for such Transaction, Seller
or such affiliate will use good faith best efforts to effect such purchases in a
manner so that, if such purchases were made by Counterparty, they would meet the
requirements of paragraphs (b)(2), (3) and (4) of Rule 10b-18 under the Exchange
Act (“Rule 10b-18”) (taking into account any applicable Securities and Exchange
Commission or staff no-action letters or interpretations as appropriate and
subject to any delays between execution and reporting of a trade of the Shares
on the Exchange and other circumstances reasonably beyond Seller’s or such
affiliate’s control); provided that, Seller and its affiliates shall not be
responsible for any failure to comply with Rule 10b-18(b)(3) to the extent any
transaction that was executed (or deemed to be executed) by or on behalf of
Counterparty or an affiliated purchaser pursuant to a separate agreement is not
deemed to be an “independent bid” or an “independent transaction” for purposes
of Rule 10b-18(b)(3).

 

        Hedge Period Start Date:

For each Transaction, as set forth in the related Supplemental Confirmation, to
be the Trade Date, subject to postponement as provided in “Valuation Disruption”
below.

 

        Hedge Completion Date:

For each Transaction, as set forth in the related Supplemental Terms Notice, to
be the Exchange Business Day on which Seller finishes establishing its initial
hedge positions in respect of such Transaction, as determined by Seller in its
sole discretion, but in no event later than the Hedge Period End Date.

 

        Hedge Period End Date:

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 

        Hedge Price:

For each Transaction, as set forth in the related Supplemental Terms Notice, to
be the volume-weighted average price per Share at which the Seller purchases
Shares during the Hedge Period to establish its initial hedge of the
Transaction, as determined by the Seller in a commercially reasonable manner.

 

  Upon reasonable request by Counterparty, Seller shall provide Counterparty a
report of its purchases on any day on which the Seller purchases Shares during
the Hedge Period. The report will include the volume-weighted average price per
Share at which the Seller purchased Shares on such day. On the Hedge Completion
Date, Seller shall provide Counterparty information as to its calculation of the
Hedge Price and the inputs to such calculation.

 

        VWAP Price:

For any Exchange Business Day, the New York 10b-18 Volume Weighted Average Price
per Share for the regular trading session (including any extensions thereof as
determined by the Calculation Agent) of the Exchange on such Exchange Business
Day (without regard to pre-open or after hours trading outside of such regular
trading session for such Exchange Business Day), as published by Bloomberg at
8:00 a.m. New York time on the following Exchange Business Day, on Bloomberg
page “MPC.N <Equity> AQR_SEC”

 

3



--------------------------------------------------------------------------------

 

(or any successor thereto), subject to “Valuation Disruption” below, or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

 

        Forward Price:

The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

        Forward Price

        Adjustment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Calculation Period:

The period from, and including, the Calculation Period Start Date to, and
including, the Termination Date.

 

        Calculation Period Start Date:

For each Transaction, as set forth in the related Supplemental Terms Notice, to
be the first Exchange Business Day immediately following the Hedge Completion
Date.

 

        Termination Date:

For each Transaction, the Scheduled Termination Date; provided that Seller shall
have the right, from time to time, to designate any Exchange Business Day (which
shall not be after the Scheduled Termination Date) on or after the First
Acceleration Date to be a Termination Date (the “Accelerated Termination Date”)
with respect to all, or any portion that is at least $850 million, of the
Prepayment Amount for such Transaction by delivering notice to Counterparty of
any such designation prior to 11:59 p.m. New York City time on the Exchange
Business Day immediately following the designated Accelerated Termination Date.

 

        Scheduled Termination Date:

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 

        First Acceleration Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Valuation Disruption:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period, Share Termination Valuation Period or Settlement
Valuation Period” after the word “material,” in the third line thereof.

 

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Hedge Period or the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone any one or more of the Hedge Period End Date and the Scheduled
Termination Date (but in no event more than 9 Scheduled Trading Days in the
aggregate, in which case an Additional Termination Event shall

 

4



--------------------------------------------------------------------------------

 

occur as set forth below), or (ii) in the Share Termination Valuation Period or
the Settlement Valuation Period, the Calculation Agent may extend the Share
Termination Valuation Period or Settlement Valuation Period (but in no event
more than 9 Scheduled Trading Days in the aggregate, in which case an Additional
Termination Event shall occur as set forth below). The Calculation Agent may, in
its good faith and commercially reasonable discretion, determine whether
(i) such Disrupted Day is a Disrupted Day in full, in which case the VWAP Price
or value of Share Termination Delivery Units, as applicable, for such Disrupted
Day shall not be included for purposes of determining the Hedge Price, the
Forward Price, Share Termination Unit Price or the Settlement Price, as the case
may be, or (ii) such Disrupted Day is a Disrupted Day only in part, in which
case (x) the VWAP Price or value of Share Termination Delivery Units, as
applicable, for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 eligible transactions in the Shares or based on
transactions in the Share Termination Delivery Units, as applicable, on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event and (y) in the case of a Disrupted Day during the Calculation
Period or a Settlement Valuation Period, the Calculation Agent shall determine
any Forward Price or Settlement Price based on an appropriately weighted average
instead of the arithmetic average described in the definition thereof. Any
Scheduled Trading Day on which the Exchange is scheduled to close prior to its
normal close of trading shall be deemed to be a Disrupted Day in full.

 

  If as the result of the occurrence of one or more Disrupted Days during the
Hedge Period, Calculation Period, Share Termination Valuation Period or
Settlement Valuation Period, as applicable, the Calculation Agent has postponed
any of the Hedge Period End Date, Scheduled Termination Date, Share Termination
Valuation Period or Settlement Valuation Period for 9 Scheduled Trading Days in
accordance with the terms hereof, then such occurrence will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.

 

  Upon reasonable request of the Counterparty, the Calculation Agent shall
promptly provide to the Counterparty the calculation of the VWAP Price, for each
Disrupted Day and the inputs to such calculation. In no event will the
Calculation Agent be required to disclose proprietary models or positions or any
information in violation of applicable laws, regulations, policies (including
self-regulatory policies) or contractual obligations.

Settlement Terms:

 

        Settlement Procedures:

If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that Seller does not, and shall not, make the agreement
or the representations solely related to the restrictions imposed by applicable
securities laws set forth in Section 9.11 of the Equity Definitions with respect
to any Shares delivered by Seller to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

        Number of Shares

        to be Delivered:

For each Transaction, a number of Shares equal to (a) the sum of the Capped
Number of Shares and the Collared Number of Shares minus (b) the number of
Shares delivered by Seller pursuant to “Initial Share Delivery” and “Minimum
Share Delivery” below (the “Delivered Number”).

 

        Collared Number of Shares:

For each Transaction, (a) the Collared Percentage of the Prepayment Amount
divided by (b) the Forward Price minus the Forward Price Adjustment Amount;

 

5



--------------------------------------------------------------------------------

 

provided the Forward Price minus the Forward Price Adjustment Amount shall not
exceed the Cap Price nor be less than the Floor Price.

 

        Collared Percentage:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Capped Number of Shares:

For each Transaction, (a) the Capped Percentage of the Prepayment Amount divided
by (b) the Forward Price minus the Forward Price Adjustment Amount; provided
that the Forward Price minus the Forward Price Adjustment Amount shall not
exceed the Cap Price.

 

        Capped Percentage:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Cap Price:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Floor Price:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

        Settlement Date:

If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

 

        Settlement Currency:

USD

 

        Initial Share Delivery:

Seller shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 

        Initial Share Delivery Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Initial Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Minimum Share Delivery:

Seller shall deliver a number of Shares equal to excess, if any, of the Minimum
Shares over the number of Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

        Minimum Share Delivery

        Date:

The date one Settlement Cycle immediately following the Hedge Completion Date.

 

        Minimum Shares:

A number of Shares equal to the Prepayment Amount divided by the Cap Price.

Share Adjustments:

 

        Potential Adjustment Event:

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 

It shall constitute an additional Potential Adjustment Event if the Hedge Period
End Date and/or the Scheduled Termination Date for any Transaction is postponed
pursuant to “Valuation Disruption” above, in which case the Calculation Agent
may, in its commercially reasonable discretion, adjust any relevant economic
terms of any such Transaction as the Calculation Agent

 

6



--------------------------------------------------------------------------------

 

determines appropriate to account for the economic effect on the Transaction of
such postponement and to preserve the fair value of such Transaction.

 

        Extraordinary Dividend:

For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter, if (i) such dividend or
distribution is not a dividend or distribution of the type described in
Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions and
(ii) in the case of a cash dividend, the amount per Share of such cash dividend,
taken together with the amount of all previous cash dividends with ex-dividend
dates occurring in the same calendar quarter, exceeds the Ordinary Dividend
Amount.

 

        Ordinary Dividend Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Method of Adjustment:

Calculation Agent Adjustment

        Early Ordinary Dividend

        Payment:

If an ex-dividend date for any dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to the Scheduled Ex-Dividend
Date for such calendar quarter, the Calculation Agent shall make such adjustment
to the exercise, settlement, payment or any other terms of the relevant
Transaction as the Calculation Agent determines in good faith are reasonably
appropriate to account for the economic effect on the Transaction of such event.

        Scheduled Ex-Dividend

        Dates:

For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Extraordinary Events:

        Consequences of

        Merger Events:

 

                (a) Share-for-Share:

Modified Calculation Agent Adjustment

 

                (b) Share-for-Other:

Cancellation and Payment

 

                (c) Share-for-Combined:

Component Adjustment

 

        Tender Offer:

Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall be
deleted in its entirety and replaced with the following: ““Tender Offer” means
the commencement (in the case of a takeover offer, tender offer, exchange offer,
or solicitation, proposal or other event initiated by any person other than the
Counterparty) or announcement (in the case of a takeover offer, tender offer,
exchange offer, or solicitation, proposal or other event initiated by the
Counterparty) of a takeover offer, tender offer, exchange offer, or
solicitation, proposal or other event by any entity or person that following
such commencement or announcement, as applicable, would, if consummated, result
in such entity or person purchasing or otherwise obtaining or having the right
to obtain, by conversion or other means, greater than 10% and less than 100% of
the outstanding voting shares of Counterparty, as determined by the Calculation
Agent, based upon the making of filings with governmental or self-regulatory
agencies or such other information as the Calculation Agent deems relevant.” and
(ii) Section 12.1(l) of the Equity Definitions shall be amended (x) by deleting
the parenthetical in the fifth line thereof, (y) by adding the words

 

7



--------------------------------------------------------------------------------

 

“following commencement or announcement, as applicable, would, if consummated,”
after the word “that” in the fifth line thereof and (z) by adding immediately
after the words “Tender Offer” in the fifth line thereof “, and any publicly
announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (iii) Section 12.3(d) of
the Equity Definitions shall be amended (x) by replacing the words “Tender Offer
Date” with “Tender Offer Date or Announcement Date, as applicable,” and (y) by
replacing each occurrence of the words “Tender Offer” with “Tender Offer or
announcement, as applicable,”.

        Consequences of

        Tender Offers:

 

                (a) Share-for-Share:

Modified Calculation Agent Adjustment

 

                (b) Share-for-Other:

Cancellation and Payment

 

                (c) Share-for-Combined:

Component Adjustment

        Nationalization,

        Insolvency or Delisting:

Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

 

                (a) Change in Law:

Applicable; provided that (x) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions”; (ii) by adding the phrase “or public announcement of” immediately
after the phrase “due to the promulgation of or” in the third line thereof and
adding the phrase “formal or informal” before the word “interpretation” in the
same line; and (iii) by adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof and (y) any determination as to whether (A) the adoption of or change in
any applicable law or regulation (including, without limitation, any tax law) or
(B) the promulgation of or any change in or public announcement of the formal or
informal interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Wall Street Transparency and
Accountability Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date.

 

8



--------------------------------------------------------------------------------

    (b) Hedging Disruption:

Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
replaced with the following: “(v) “Hedging Disruption” means that the Hedging
Party is unable, after using commercially reasonable efforts, to (A) acquire,
establish, re-establish, substitute, maintain, unwind or dispose of any
transactions or assets (including, without limitation, stock loans and other
transactions that can be used to create a long or short exposure to the Shares)
that hedge, in a commercially reasonable manner, based on prevailing
circumstances applicable to the Hedging Party, the equity price risk, volatility
risk and dividend risk of entering into and performing its obligations with
respect to the Transaction (any such transactions or assets, a “Hedging Party
Hedge”) or (B) realize, recover or remit the proceeds of a Hedging Party Hedge.

        (c) Increased Cost of

              Hedging:

Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
replaced with the following: “(vi) “Increased Cost of Hedging” means that the
Hedging Party would incur a materially increased (as compared with the
circumstances that existed on the Trade Date) amount of tax, duty, expense or
fee (other than brokerage commissions) (which amount of tax shall include,
without limitation, any amount of tax due to any increase in tax liability,
decrease in tax benefit or other adverse effect on its tax position in relation
to dividends) (a “Hedging Cost”) to (A) acquire, establish, re-establish,
substitute, maintain, unwind or dispose of the Hedging Party Hedge or
(B) realize, recover or remit the proceeds of the Hedging Party Hedge. However,
any such materially increased amount that is incurred solely as a result of the
deterioration of the creditworthiness of the Hedging Party shall not be an
Increased Cost of Hedging.”

 

                (d) Failure to Deliver:

Applicable

 

                (e) Insolvency Filing:

Applicable

 

                (f) Loss of Stock Borrow:

Applicable

                       Maximum Stock Loan

                       Rate:

250 basis points per annum

                (g) Increased Cost of Stock

                       Borrow:

Applicable

 

                       Initial Stock Loan Rate:

25 basis points per annum

 

                       Hedging Party:

Seller

 

                       Determining Party:

Seller

 

Additional Termination Event(s):

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and

 

9



--------------------------------------------------------------------------------

 

12.9 of the Equity Definitions, Seller may elect for Section 6 of the Agreement
to apply to such Affected Transaction(s).

 

  The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

 

Relevant Dividend Period:

The period from and including the Hedge Period Start Date to and including the
Relevant Dividend Period End Date.

Relevant Dividend Period

End Date:

If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

Acknowledgements:

Applicable

 

Seller Payment Instructions:

Bank of New York

  ABA: 021-000-018

  Deutsche Bank Securities, Inc.

  A/C #8900327634

  FFC: Marathon Petroleum Corporation

Counterparty’s Contact Details

for Purpose of Giving Notice:

Marathon Petroleum Corporation

  539 S. Main Street

  Findlay, Ohio 45840

  Attention: Timothy T. Griffith, Vice President of Finance and Treasurer

  Telephone: 419-421-3137

  Facsimile: 419-422-4457

  Email: ttgriffith@marathonpetroleum.com

Seller’s Contact Details for

Purpose of Giving Notice:

Deutsche Bank AG, London Branch

  c/o Deutsche Bank Securities Inc.

  60 Wall Street

  New York, NY 10005

 

  Attention: David Sullivan

  Andrew Yaeger

  Telephone: 212-250-4580

                      212-250-2717

 

  Email: dave.sullivan@db.com

              andrew.yaeger@db.com

 

Calculation Agent:

Seller.

 

10



--------------------------------------------------------------------------------

2. Additional Mutual Representations, Warranties and Covenants.

(a) Eligible Contract Participant. In addition to the representations,
warranties and covenants in the Agreement, each party represents, warrants and
covenants to the other party that it is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor and Qualified Institutional Buyer. Each party
acknowledges that the offer and sale of each Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof. Accordingly, each party
represents and warrants to the other that (i) it has the financial ability to
bear the economic risk of its investment in each Transaction and is able to bear
a total loss of its investment and (ii) it is an “accredited investor” as that
term is defined under Regulation D under the Securities Act.

3. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Seller that:

(a) The purchase of Shares by Counterparty from Seller pursuant to, and
Counterparty’s entry into, each Transaction will not violate Rule 13e-1 or
Rule 13e-4 under the Exchange Act.

(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to Counterparty or
the Shares, (ii) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer or (iii) to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares).

(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of one or
more accelerated share repurchase transactions to effect the Share buy-back
program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including, but not limited to, ASC Topic 260, Earnings Per Share, ASC
Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities
from Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and all reports required to be filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(f) Counterparty shall report each Transaction to the extent required under the
Exchange Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not engage in a “distribution” (as
defined in Regulation M promulgated under the Exchange Act) of the Shares or of
any security for which the Shares are a “reference security” (as defined in
Regulation M promulgated under the Exchange Act) at any time during any
Regulation M Period (as defined below) for any Transaction. “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Share Termination Valuation Period, if any, and the Settlement
Valuation Period, if any, for such Transaction. “Relevant Period” means, for any
Transaction, the period commencing on the Hedge Period Start Date for such
Transaction and ending on the earlier of (i) the Scheduled Termination Date and

 

11



--------------------------------------------------------------------------------

(ii) the last Additional Relevant Day (as specified in the related Supplemental
Confirmation) for such Transaction, or such earlier day as elected by Seller and
communicated to Counterparty on such day (or, if later, the First Acceleration
Date without regard to any acceleration thereof pursuant to “Special Provisions
for Acquisition Transaction Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Minimum Share Delivery Date and the Settlement Date for each Transaction,
Counterparty is not, and will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

(i) Counterparty is not, and after giving effect to any Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(j) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, or Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

(k) Counterparty received on or prior to the Trade Date a letter from Deutsche
regarding FINRA Rule 5320 and does not object to the practices described in such
letter.

4. Regulatory Disruption. In the event that Seller reasonably concludes, in its
sole discretion upon the advice of counsel, that it is required under applicable
laws or regulations to refrain from or decrease any market activity on any
Scheduled Trading Day or Days during the Hedge Period, the Calculation Period
or, if applicable, the Share Termination Valuation Period or the Settlement
Valuation Period, Seller may by written notice to Counterparty elect to deem
that a Market Disruption Event has occurred and will be continuing on such
Scheduled Trading Day or Days.

5. 10b5-1 Plan. Counterparty represents, warrants and covenants to Seller that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty and Seller each acknowledges that it is the intent
of the parties that each Transaction entered into under this Master Confirmation
comply with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1
and each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence Seller’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Seller’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Supplemental Terms Notice
under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or the relevant Supplemental Terms Notice

 

12



--------------------------------------------------------------------------------

must be effected in accordance with the requirements for the amendment or
termination of a “plan” as defined in Rule 10b5-1(c). Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification or
waiver shall be made at any time at which Counterparty or any officer, director,
manager or similar person of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.

6. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18) shall not, without the prior written consent of Seller,
which consent shall not be unreasonably delayed or withheld, directly or
indirectly purchase any Shares (including by means of a derivative instrument),
listed contracts on the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares (including, without limitation, any Rule
10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period or, if applicable, the Share Termination Valuation Period or the
Settlement Valuation Period; provided that Counterparty may, without the prior
written consent of Seller, purchase Shares (i) from participants in the
Counterparty’s equity compensation plans that occur or are deemed to occur in
connection with the payment of any exercise price or in satisfaction of tax
withholding obligations or otherwise in connection with the vesting and/or
exercise of any equity awards, (ii) in privately negotiated, off-market
transactions that do not constitute Rule 10b-18 purchases and do not exceed
5,000,000 shares in the aggregate and (iii) through Seller on any Exchange
Business Day after the First Acceleration Date so long as the number of Shares
purchased on such Exchange Business Day does not exceed the lesser of (x) 3% of
the daily trading volume reported on the Exchange from the open of trading on
the Exchange until 3:30 p.m. (New York time) and (y) 100,000 Shares.

7. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Share Termination Valuation Period or
the Settlement Valuation Period for any Transaction make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Seller following any such announcement
that such announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Seller with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Seller or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to Seller that such information is true and correct. In addition,
Counterparty shall promptly notify Seller of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 5 above.

(b) Upon the public announcement of any Merger Transaction, without prejudice to
the provisions in Sections 12.2 or 12.3 of the Equity Definitions relating to
the occurrence of a Merger Event or the announcement or occurrence of a Tender
Offer or Section 8 below, Seller in its commercially reasonable discretion may
(i) make adjustments to the terms of any Transaction, including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Calculation Period, any Share Termination Valuation
Period and/or any Settlement Valuation Period as the Calculation Agent
determines appropriate to

 

13



--------------------------------------------------------------------------------

account for the economic effect on the Transaction of such announcement or
(ii) treat the occurrence of such public announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

8. Special Provisions for Acquisition Transaction Announcements. (a) Without
prejudice to the provisions in Sections 12.2 and 12.3 of the Equity Definitions
relating to the occurrence of a Merger Event or the announcement or occurrence
of a Tender Offer or Section 7 above, (i) if an Acquisition Transaction
Announcement occurs on or prior to the Settlement Date for any Transaction, then
(x) the Collared Number of Shares and Capped Number of Shares for such
Transaction shall each be determined as if the Forward Price Adjustment Amount
were equal to USD 0.00, (y) the Capped Number of Shares shall be determined
without regard to the proviso in the definition thereof and (z) the Collared
Number of Shares shall be determined as if the proviso in the definition thereof
excluded the words “exceed the Cap Price nor” and (ii) if an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent may result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition, the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “50%” and references to “50%” being replaced
by “15%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer (as modified in clause (i) of the proviso opposite the caption “Tender
Offer” in Section 1 above) or Merger Transaction or any other transaction
involving the merger of Counterparty with or into any third party, (ii) the sale
or transfer of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 15%
of the market capitalization of Counterparty and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any

 

14



--------------------------------------------------------------------------------

Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, Seller and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction; provided that during
the Hedge Period the Seller shall use good faith best efforts to make all
purchases of Shares in a manner that would comply with the limitations set forth
in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 as if such rule were
applicable to such purchases;

(ii) Seller and its affiliates may also be active in the market for the Shares
other than in connection with hedging activities in relation to any Transaction;

(iii) Seller shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of Seller and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted Seller
an option; Seller may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

9. Amendments to Equity Definitions.

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will in its commercially reasonable good faith judgment
determine whether such Potential Adjustment Event has an economic effect on the
Transaction and, if so, will (i) make appropriate adjustment(s) to preserve the
fair value of the Transaction, if any, to any one or more of:’ and clause
(B) thereof is hereby amended by inserting, after ‘the Forward Price,’ ‘Cap
Price, the Floor Price,’ and the portion of such sentence immediately preceding
clause (ii) thereof is hereby amended by deleting the words “diluting or
concentrative” and the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing such latter phrase
with the words “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, stock loan rate or liquidity relative
to the relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”;

 

15



--------------------------------------------------------------------------------

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

10. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

11. Delivery of Shares. Notwithstanding anything to the contrary herein, Seller
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

12. Share Termination Alternative. If either party would owe the other party any
amount pursuant to Article 12 of the Equity Definitions or Section 6(d)(ii) of
the Agreement (a “Payment Obligation”), Counterparty shall have the right, in
its sole discretion, to satisfy or to require Seller to satisfy, as the case may
be, any such Payment Obligation, in whole or in part, by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Seller, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the Early Termination Date or date on which the
Transaction is terminated (“Notice of Share Termination”); provided that if
Seller would owe Counterparty the Payment Obligation and Counterparty does not
elect to require Seller to satisfy such Payment Obligation by the Share
Termination Alternative in whole, Seller shall have the right, in its sole
discretion, to elect to satisfy any portion of such Payment Obligation that
Counterparty has not so elected by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that (A) Counterparty shall not have the right to so elect
(but, for the avoidance of doubt, Seller shall have the right to so elect) in
the event of (i) an Insolvency, a Nationalization, a Merger Event or a Tender
Offer, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control and
(B) Counterparty may only so elect if Counterparty represents and warrants to
Seller in writing on the date it notifies Seller of its election that, as of
such date, Counterparty is not aware of any material non-public information
concerning Counterparty or the Shares and is so electing in good faith and not
as part of a plan or scheme to evade compliance with the federal securities
laws. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Early Termination
Date or date on which the Transaction is terminated with respect to the Payment
Obligation or such portion of the Payment Obligation for which the Share
Termination Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:

Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by Seller, that Seller shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Article 12 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Seller may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation or the Applicable Portion, as the case
may be. If delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the Cash Settlement Payment Date were the Early

 

16



--------------------------------------------------------------------------------

 

Termination Date, the Forward Cash Settlement Amount were zero (0) minus the
Payment Obligation (or the Applicable Portion, as the case may be) owed by
Counterparty, and “Shares” as used in Annex A were replaced by “Share
Termination Delivery Units.”

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

 

Share Termination Unit Price:

Either (x) the value of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property or (y) an appropriately weighted average of
the values of such property over a valuation period reasonably selected by
Seller following the relevant Early Termination Date or date on which the
Transaction is terminated (the “Share Termination Valuation Period”), at
Seller’s election, in each case such value or average of values to be determined
by the Calculation Agent by commercially reasonable means and notified by the
Calculation Agent to the parties prior to the Share Termination Payment Date.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event, Announcement Date or Tender Offer, one Share or a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

13. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement Seller may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Share Termination Delivery Units in

 

17



--------------------------------------------------------------------------------

accordance with Section 14, such Shares or Share Termination Delivery Units
shall be delivered on a date selected by Seller as promptly as practicable.

14. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Seller or Counterparty if the closing
price of the Shares on the Exchange for any two consecutive Exchange Business
Days during the period from, but excluding, the Trade Date to, and including,
the First Acceleration Date is below such Termination Price, and the second
consecutive Exchange Business Day during such period on which the closing price
of the Shares on the Exchange is below the Termination Price will be the “Early
Termination Date” for purposes of the Agreement.

15. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC Topic 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Share Termination
Delivery Units in respect of the settlement of such Transactions).

16. Claim in Bankruptcy. Seller acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

 

17. Agreements regarding the Supplemental Terms Notice. With respect to each
Transaction,

(i) Counterparty accepts and agrees to be bound by the contractual terms and
conditions as set forth in the Supplemental Terms Notice for the Transaction.
Upon receipt of the Supplemental Terms Notice, Counterparty shall promptly
execute and return the Supplemental Terms Notice to Seller; provided that
Counterparty’s failure to so execute and return the Supplemental Terms Notice
shall not affect the binding nature of the Supplemental Terms Notice, and the
terms set forth therein shall be binding on Counterparty to the same extent, and
with the same force and effect, as if Counterparty had executed a written
version of the Supplemental Terms Notice.

(ii) Counterparty and Seller agree and acknowledge that (A) the transactions
contemplated by this Master Confirmation as supplemented by any Supplemental
Confirmation will be entered into in reliance on the fact that this Master
Confirmation as supplemented by the relevant Supplemental Confirmation and the
Supplemental Terms Notice form a single agreement between Counterparty and
Seller, and Seller would not otherwise enter into such transactions, (B) this
Master Confirmation as supplemented by any Supplemental Confirmation and the
relevant Supplemental Terms Notice, is a “qualified financial contract”, as such
term is defined in Section 5-701(b)(2) of the General Obligations Law of New
York (the “General Obligations Law”); (C) the Supplemental Terms Notice,
regardless of whether the Supplemental Terms Notice is transmitted
electronically or otherwise, constitutes a “confirmation in writing sufficient
to indicate that a contract has been made between the parties” hereto, as set
forth in Section 5-701(b)(3)(b) of the General Obligations Law; and (D) this
Master Confirmation as supplemented by any Supplemental Confirmation constitutes
a prior “written contract”, as set forth in Section 5-701(b)(1)(b) of the
General Obligations Law, and, upon execution of any Supplemental Confirmation,
each party shall be deemed to represent that it intends and agrees to be bound
by this Master Confirmation as supplemented by such Supplemental Confirmation
and the related Supplemental Terms Notice.

(iii) Counterparty and Seller further agree and acknowledge that this Master
Confirmation, as supplemented by any Supplemental Confirmation and the related
Supplemental Terms Notice, constitutes a contract “for the sale or purchase of a
security”, as set forth in Section 8-113 of the Uniform Commercial Code of New
York.

 

18



--------------------------------------------------------------------------------

18. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Supplemental Terms Notice and all matters arising in
connection with the Agreement, this Master Confirmation, each Supplemental
Confirmation and each Supplemental Terms Notice shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law). THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

19. Waiver of Trial by Jury. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION, EACH
SUPPLEMENTAL TERMS NOTICE, THE AGREEMENT OR ANY TRANSACTION.

20. Offices.

(a) The Office of Seller for each Transaction is London.

(b) The Office of Counterparty for each Transaction is Findlay, Ohio U.S.A.

21. Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI.
In addition, all notices, demands and communications of any kind relating to any
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through DBSI.

22. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Seller) correctly sets forth the terms of the agreement between
Seller and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to David
A. Sullivan at dave.sullivan@db.com.

Yours faithfully,

 

DEUTSCHE BANK AG, LONDON BRANCH By:   /s/  Dushyant Chadha Name: Dushyant Chadha
Title: Managing Director

 

By:   /s/  Andrew Yaeger Name: Andrew Yaeger Title: Managing Director

 

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:   /s/  David A. Sullivan Name: David A. Sullivan Title: Director

 

By:   /s/  Andrew Yaeger Name: Andrew Yaeger Title: Managing Director

Receipt Acknowledged:

 

MARATHON PETROLEUM CORPORATION By:   /s/  Timothy T. Griffith Name: Timothy T.
Griffith Title: Vice President of Finance and Treasurer

 

20



--------------------------------------------------------------------------------

SCHEDULE A

 

  

LOGO [g320613g93z86.jpg]

   Deutsche Bank AG, London Branch   

Winchester house

1 Great Winchester St, London EC2N 2DB

Telephone: 44 20 7545 8000

  

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

   Internal Reference: [            ]

SUPPLEMENTAL CONFIRMATION

 

To:

  

Marathon Petroleum Corporation

Attention: Timothy T. Griffith, Vice President of Finance and Treasurer

539 South Main Street

Findlay, Ohio 45840-3229

Subject:

   Accelerated Stock Buyback

Date:

   February 3, 2012

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Deutsche Bank AG, London
Branch (“Seller” or “Deutsche”), with Deutsche Bank Securities Inc. acting as
agent, and Marathon Petroleum Corporation (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Seller and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of February 3, 2012 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   February 3, 2012

Hedge Period Start Date:

   February 3, 2012

Hedge Period End Date:

   [***]th Scheduled Trading Day following the Trade Date

Forward Price Adjustment Amount:

   USD $[***]

Scheduled Termination Date:

   [***]th Scheduled Trading Day following the Hedge Completion Date.

First Acceleration Date:

   [***]rd Scheduled Trading Day following the Hedge Completion Date.

 

A-1

 

*** Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Prepayment Amount:

   USD 850,000,000

Prepayment Date:

   February 3, 2012

Initial Shares:

   9,986,000 Shares

Initial Share Delivery Date:

   February 3, 2012

Collared Percentage:

   100%

Capped Percentage:

   0%

Cap Price:

   [***]% of the Hedge Price

Floor Price:

   [***]% of the Hedge Price

Ordinary Dividend Amount:

   USD 0.[***]

Scheduled Ex-Dividend Dates:

   February [***], 2012; May [***], 2012, August [***], 2012

Termination Price:

   USD [***] per Share

Additional Relevant Days:

   The five Exchange Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to Seller that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

5. Each party hereby acknowledges and repeats the representations, warranties
and covenants made by such party in the Master Confirmation.

 

A-2

 

*** Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Seller) correctly sets forth the terms of the agreement between
Seller and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to David A. Sullivan by email at dave.sullivan@db.com.

Yours sincerely,

 

DEUTSCHE BANK AG, LONDON BRANCH By:   /s/  Dushyant Chadha Name: Dushyant Chadha
Title: Managing Director

By:   /s/  Andrew Yaeger Name: Andrew Yaeger Title: Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:   /s/  David A. Sullivan Name: David A. Sullivan Title: Director

By:   /s/  Andrew Yaeger Name: Andrew Yaeger Title: Managing Director

Receipt Acknowledged:

MARATHON PETROLEUM CORPORATION

By:   /s/  Timothy T. Griffith Name: Timothy T. Griffith Title: Vice President
of Finance and Treasurer

 

3



--------------------------------------------------------------------------------

SCHEDULE B

SUPPLEMENTAL TERMS NOTICE

 

To:

  

Marathon Petroleum Corporation

Attention: Timothy T. Griffith, Vice President of Finance and Treasurer

539 South Main Street

Findlay, Ohio 45840-3229

Subject:

   Accelerated Stock Buyback

Date:

   [            ] 2012

 

 

The purpose of this Supplemental Terms Notice is to notify you of certain terms
in the Transaction entered into between Deutsche Bank AG, London Branch
(“Seller” or “Deutsche”), with Deutsche Bank Securities Inc. acting as agent,
and Marathon Petroleum Corporation (“Counterparty”) (together, the “Contracting
Parties”) on February 3, 2012.

This Supplemental Terms Notice supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of February 3, 2012 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of February 3, 2012 (the “Master Confirmation”) between
the Contracting Parties, as amended and supplemented from time to time.

 

  

Hedge Completion Date:

   [            ]

Calculation Period Start Date:

   [            ]

Hedge Price:

   USD [            ]

Cap Price:

   [            ]

Floor Price:

   [            ]

Minimum Shares:

   [            ]

 

4



--------------------------------------------------------------------------------

Yours sincerely,

 

DEUTSCHE BANK AG, LONDON BRANCH By:     Name: Dushyant Chadha Title: Managing
Director

By:     Name: Lars Kestner Title: Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:     Name: David A. Sullivan Title: Director

By:     Name: Andrew Yaeger Title: Managing Director

Receipt Acknowledged:

MARATHON PETROLEUM CORPORATION

By:     Name: Timothy T. Griffith Title: Vice President of Finance and Treasurer

 

5



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:

USD

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Seller in
writing on the date it notifies Seller of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

Electing Party:

Counterparty

 

Settlement Method Election Date:

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

 

Default Settlement Method:

Cash Settlement

 

Forward Cash Settlement Amount:

The Number of Shares to be Delivered multiplied by the Settlement Price.

 

Settlement Price:

The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

 

Settlement Valuation Period:

A number of Scheduled Trading Days selected by Seller in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date.

 

Cash Settlement:

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

1



--------------------------------------------------------------------------------

Cash Settlement Payment Date:

The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

 

Net Share Settlement Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value based on the value thereof to Seller (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Seller (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Seller, in such quantities as Seller shall reasonably have requested, on or
prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Seller;

(c) as of or prior to the date of delivery, Seller and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Seller, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Seller in connection with the public resale of
the Registered Settlement Shares by Seller substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to Seller, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Seller
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Seller (or any
affiliate of Seller designated by Seller) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, Seller and any potential purchaser
of any such shares from Seller (or any affiliate of Seller designated by Seller)
identified by Seller shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for

 

2



--------------------------------------------------------------------------------

inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Seller (or any affiliate of Seller
designated by Seller) in connection with the private placement of such shares by
Counterparty to Seller (or any such affiliate) and the private resale of such
shares by Seller (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Seller, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Seller and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all fees and expenses of Seller (or an affiliate thereof) in connection with
such resale, including all fees and expenses of counsel for Seller, and shall
contain representations, warranties, covenants and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
Seller (or any such affiliate) and the private resale of such shares by Seller
(or any such affiliate), Counterparty shall, if so requested by Seller, prepare,
in cooperation with Seller, a private placement memorandum in form and substance
reasonably satisfactory to Seller

5. Seller, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Seller pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Seller, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Seller, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Seller will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Seller shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Seller, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Seller additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Seller in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Seller further Makewhole Shares until such Shortfall has been
reduced to zero.

 

3



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A – B

 

   Where    A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and       B = the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means initially, 14,000,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

4



--------------------------------------------------------------------------------

  

LOGO [g320613g20f62.jpg]

   Deutsche Bank Securities Inc.    60 Wall Street    New York, New York 10005
   Tel 212 250 2500

February 3, 2012

Dear Valued Client,

As you may know, FINRA and certain NYSE exchanges have adopted a substantially
identical Rule 5320 (the “Rule”) to consolidate, update and simplify existing
rules relating to customer priority, parity and precedence. We provide this
letter to provide you with information regarding certain DBSI trading practices
in relation to the Rule.

Subject to our best execution obligations and rules relating to customer
priority, parity and precedence, your open orders may not receive priority over
principal orders handled by DBSI, unless you instruct us in writing to the
contrary. There are various instances in which your orders may be handled in
this manner. For instance, where we have committed capital in connection with
market making activities and we have taken on as principal the risk of such
position, we may trade entirely or partially out of our risk at prices which
could satisfy your orders. Or, we may engage in bona-fide hedging activities at
prices that may satisfy your orders.

There may be other cases in which your orders may be handled in this manner. For
instance, where we use trading algorithms to execute principal orders, the
algorithm may execute these orders at prices which could satisfy your open
orders, for reasons having nothing to do with whether the orders were principal
orders or customer orders (e.g. time of order entry, specific algorithm
strategy, order parameters such as urgency of execution, or any combination of
these). Likewise, in instances in which you instruct us to use our discretion in
executing your order (for example, your instruction to work the order over the
course of the day or subject to other parameters), we may execute principal
orders at prices that would satisfy your orders.

In the event that you object to the practices described in this letter, please
email us at Rule.5320@db.com (with a period between “Rule” and “5320”) so that
DBSI may act in accordance with such instruction. For the avoidance of doubt, if
you so choose, you may instruct DBSI not to trade on a principal basis at prices
that would satisfy your open orders being handled by the relevant trading unit.
We may, however, take such an instruction into account when setting pricing
terms for your transactions.

Finally, please note that DBSI has significant controls designed to prevent our
trading units from obtaining knowledge of customer orders handled by other
trading units. As such, subject to applicable rules, DBSI trading units other
than the unit handling your order may trade on a principal basis at prices that
would satisfy your order, even if you provide us with the instruction described
in the preceding paragraph.

If you have any questions on the information in this letter, please do not
hesitate to let us know. We seek to continue to earn your trust and business.

 

5